                                Case
                                Case2:19-cv-00652-JAD-DJA
                                     2:19-cv-00652-JAD-DJA Document
                                                           Document100
                                                                    99 Filed
                                                                       Filed12/21/20
                                                                             12/22/20 Page
                                                                                      Page11of
                                                                                            of22




                            1   KAEMPFER CROWELL
                                Anthony J. Celeste, No. 8776
                            2   Bryan M. Viellion, No. 13607
                                1980 Festival Plaza Dr.
                            3   Suite 650
                                Las Vegas, Nevada 89135
                            4   Telephone: (702) 792-7000
                                Facsimile: (702) 796-7181
                            5   Email: aceleste@kcnvlaw.com
                                Email: bviellion@kcnvlaw.com
                            6
                                Attorneys for Defendant
                            7   Fashion Show Mall, LLC

                            8
                                                             UNITED STATES DISTRICT COURT
                            9
                                                                     DISTRICT OF NEVADA
                        10
                                 NEBYOU SOLOMON, an individual,                 Case No.: 2:19-cv-00652-JAD-DJA
                        11
                                                       Plaintiff,
                        12                  vs.

                        13       LAS VEGAS METROPOLITAN POLICE                  STIPULATION AND ORDER TO
                                                                                DISMISS FASHION SHOW MALL, LLC;
                                 DEPARTMENT; JOSEPH LOMBARDO,                   UNIVERSAL PROTECTION SERVICE,
                        14       individually and in his official capacity as   LLC; ANDREW ANTONIO; AND
                                 Sheriff; JOHN L. PELLETIER, an                 EDWARDO AGUILAR WITH
                        15       individual; RICHARD E. MAUPIN, an              PREJUDICE
                                 individual; RYAN J. FRYMAN, an
                        16       individual; JUAN D. CONTRERAS, an
                                 individual; ALLEN J. PAVESE, an
                        17       individual; BRANDON M. MEADS, an
                                                                                         ECF No. 99
                                 individual; FASHION SHOW MALL, LLC,
                        18       a Nevada limited–liability company;
                                 UNIVERSAL PROTECTION SERVICE,
                        19       LLC, a Nevada limited-liability company;
                                 ANDREW ANTONIO, and individual;
                        20       EDWARDO AGUILAR, an individual;
                                 DOES I-V, individuals,
                        21
                                                       Defendants.
                        22

                        23

                        24
KAEMPFER CROWELL
  1980 Festival Plaza Dr.
        Suite 650
Las Vegas, Nevada 89135         2712216_1 11453.409
                                                                                                                  Page 1 of 2
                                Case
                                Case2:19-cv-00652-JAD-DJA
                                     2:19-cv-00652-JAD-DJA Document
                                                           Document100
                                                                    99 Filed
                                                                       Filed12/21/20
                                                                             12/22/20 Page
                                                                                      Page22of
                                                                                            of22




                            1             Plaintiff Nebyou Solomon stipulates to dismiss all claims against defendants Fashion Show

                            2   Mall, LLC; Universal Protection Service, LLC; Andrew Antonio and Edwardo Aguilar with

                            3   prejudice, each party to bear its own fees and costs.

                            4   Dated: 21st day of December, 2020                       Dated: 21st day of December, 2020

                            5   MCLETCHIE LAW                                           WEINBERG, WHEELER, HUDGINS,
                                                                                        GUNN & DIAL, LLC
                            6                                                        /s/ Jeremy R. Alberts
                                /s/ Margaret A. McLetchie
                                Margaret A. McLetchie, Esq.                          Jeremy R. Alberts, Esq.
                            7                                                        6385 South Rainbow Blvd., Suite 400
                                Leo S. Wolpert, Esq.
                                701 E. Bridger Ave., Suite 520                       Las Vegas, Nevada 89118
                            8                                                       Attorney for Defendants
                                Las Vegas, NV 89101
                                Attorneys for Plaintiff                             Universal Protection Service, LLC, Andrew
                            9                                                       Antonio, and Edwardo Aguilar
                        10                                                              Dated: 21st day of December, 2020
                        11
                                                                                        KAEMPFER CROWELL
                        12
                                                                                        /s/ Bryan M. Viellion
                                                                                        Anthony J. Celeste, Esq.
                        13
                                                                                        Bryan M. Viellion, Esq.
                                                                                        1980 Festival Plaza Dr., Suite 650
                        14
                                                                                        Las Vegas, NV 89135
                                                                                        Attorneys for Defendant
                        15
                                                                                        Fashion Show Mall
                        16

                        17                                                     ORDER

                        18             Based onITtheISstipulation betweenDefendants
                                                        SO ORDERED.       plaintiff andFashion
                                                                                        Defendants
                                                                                                ShowFashion Show Universal
                                                                                                      Mall, LLC;   Mall, LLC;Protection
                                 Universal Protection Service, LLC; Andrew Antonio; and Edwardo Aguilar [ECF No. 99],
                        19      Service,
                                 which I LLC;    Andrew
                                          construe          Antonio
                                                     as a joint      and
                                                                motion   Edwardo
                                                                       under Local Aguilar  are because
                                                                                    Rule 7-1(c) dismissed  withsigned
                                                                                                        it was   prejudice. Each
                                                                                                                      by fewer    party
                                                                                                                               than
                                 all the parties or their attorneys, and with good cause appearing, IT IS HEREBY ORDERED that
                        20      shall
                                 ALLbear   its ownAGAINST
                                       CLAIMS       fees and costs.
                                                                Defendants Fashion Show Mall, LLC; Universal Protection Service,
                                 LLC; Andrew Antonio; and Edwardo Aguilar are DISMISSED with prejudice, each side to bear
                        21       its own fees and costs.
                                                                         UNITED STATES      DISTRICT COURT JUDGE
                                                                                     _________________________________
                        22
                                                                                     U.S. District Judge Jennifer A. Dorsey
                        23                                                           Dated: December 22, 2020
                                                                         DATED: _________________________

                        24
KAEMPFER CROWELL
  1980 Festival Plaza Dr.
        Suite 650
Las Vegas, Nevada 89135         2712216_1 11453.409
                                                                                                                             Page 2 of 2
